NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  DARYL LAMONE MCGHEE, Appellant.

                             No. 1 CA-CR 15-0219
                                  FILED 3-24-16


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-446388-001
            The Honorable Justin Beresky, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Tennie B. Martin
Counsel for Appellant
                            STATE v. McGHEE
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Patricia A. Orozco and Judge Kenton D. Jones joined.


J O H N S E N, Judge:

¶1            This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
following Daryl Lamone McGhee's termination of probation as
unsuccessfully completed. McGhee's counsel has searched the record and
found no arguable question of law that is not frivolous. See Smith v. Robbins,
528 U.S. 259 (2000); Anders, 386 U.S. 738; State v. Clark, 196 Ariz. 530 (App.
1999). McGhee was given the opportunity to file a supplemental brief but
did not do so. Counsel now asks this court to search the record for
fundamental error. After reviewing the entire record, we affirm the
termination of probation as unsuccessfully completed.

                 FACTS AND PROCEDURAL HISTORY

¶2            In September 2014, McGhee pled guilty to possession or use
of marijuana, a Class 1 misdemeanor.1 The superior court suspended
imposition of sentence and placed McGhee on probation for one year. In
January 2015, McGhee's probation officer filed a petition to revoke
probation, alleging McGhee absconded and failed to report. After a
hearing, the court extended McGhee's probation by 11 days. Less than two
weeks later, McGhee's probation officer filed a second petition to revoke,
alleging McGhee threatened a detention officer. Following another
hearing, the court revoked McGhee's probation and terminated probation
as unsuccessfully completed.




1      Upon review, we view the facts in the light most favorable to
sustaining the judgment and resolve all inferences against McGhee. State
v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).




                                      2
                            STATE v. McGHEE
                           Decision of the Court

¶3             McGhee timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes sections 12-120.21(A)(1) (2016), 13-4031 (2016) and -4033 (2016).2

                               DISCUSSION

¶4             McGhee was present and represented by counsel at all critical
stages of the revocation proceeding. See State v. Jackson, 16 Ariz. App. 476,
478 (1972). The record reflects that the superior court afforded McGhee his
rights under the federal and state constitutions and Arizona statutes, and
the revocation proceedings were conducted in accordance with the Arizona
Rules of Criminal Procedure.

¶5             Pursuant to Rule 27.8(b)(3), the State must prove a probation
violation by a preponderance of the evidence. The court's determination
that a defendant violated a probation term will not be reversed unless the
determination is unsupported by any theory of the evidence. State v. Tatlow,
231 Ariz. 34, 39, ¶ 15 (App. 2012). The court found the State proved by a
preponderance of the evidence that McGhee violated probation by
threatening a detention officer. Sufficient evidence supports the superior
court's determination that McGhee violated probation. A detention officer
testified that he heard McGhee tell another officer, "I'm going to kill you,
you and your family[.]"

¶6            The court can revoke probation only for a violation of a
condition of which McGhee had written notice. See Ariz. R. Crim. P.
27.8(c)(2). McGhee signed and received written copies of his probation
conditions, including the condition he was accused of violating. Before
sentencing McGhee, the court provided him an opportunity to speak.
Thereafter, it revoked probation and then terminated the probation as
unsuccessfully completed.

                              CONCLUSION

¶7            We have reviewed the entire record for reversible error. See
Leon, 104 Ariz. at 300. We find none.

¶8            After the filing of this decision, defense counsel's obligations
pertaining to McGhee's representation in this appeal have ended. Counsel
need do no more than inform McGhee of the outcome of this appeal and his
future options, unless, upon review, counsel finds "an issue appropriate for

2      Absent material revision after the date of an alleged offense, we cite
a statute's current version.

                                      3
                           STATE v. McGHEE
                          Decision of the Court

submission" to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the court's own motion,
McGhee has 30 days from the date of this decision to proceed, if he wishes,
with a pro per motion for reconsideration. McGhee has 30 days from the
date of this decision to proceed, if he wishes, with a pro per petition for
review.




                                    jt


                                         4